UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. NIKE, Inc. (Full title of the plan) 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. (Name of issuer of the securities held pursuant to the plan) One Bowerman Drive Beaverton, Oregon 97005 (Address of the plan and address of issuer’s principal executive offices) 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. Financial Statements and Supplemental Schedules May 31, 2011 and 2010 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. Financial Statements and Supplemental Schedule as of May 31, 2011 and 2010 and for the fiscal year ended May 31, 2011 Table of Contents Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits May 31, 2011 and 2010 2 Statement of Changes in Net Assets Available for Benefits Year Ended May 31, 2011 3 Notes to Financial Statements May 31, 2011 and 2010 4-16 Supplemental Schedules Schedule H, Line 4i - Schedule of Assets (Acquired and Disposed of Within Year) May 31, 2011 17-38 Schedule H, Line 4i - Schedule of Assets (Acquired an Disposed of Within Year) Year Ended May 31, 2011 39-51 Note:Other schedules required by 29 CFR Section 2520.103-10 of the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Action of 1974 have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm Tothe Participants and Administrator of 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. In our opinion, the accompanying statements of net assets available for benefits and the related statement of changes in net assets available for benefits present fairly, in all material respects, the net assets available for benefits of the 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. (the “Plan”) at May 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended May 31, 2011 in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule of Assets (Held at End of Year) at May 31, 2011, and Schedule of Assets (Acquired and Disposed of Within Year) are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.These supplemental schedules are the responsibility of the Plan's management.The supplemental schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. Portland, Oregon November 23, 2011  401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. Statements of Net Assets Available for Benefits May 31, 2011 and 2010 Assets Investments, at fair value Collective trust funds $ $ NIKE, Inc. Class B common stock Registered investment companies Corporate and foreign bonds Interest bearing cash Common and foreign stocks Foreign preferred stocks - Total investments Receivables Employer contributions Notes receivable from participants Participant contributions Accrued interest and dividends Due from broker for securities sold Total receivables Cash Total assets Liabilities Due to broker for securities purchased Accrued expenses Total liabilities Net assets available for benefits at fair value Adjustment from fair value to contract value for interest in collective trust relating to fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 2 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. Statements of Changes in Net Assets Available for Benefits Year EndedMay 31, 2011 Additions Investment income Net appreciation in fair value of investments Interest and dividends Total investment income Less investment expenses Net investment income Interest income on notes receivable from participants Contributions Employer, net of forfeitures Participant Rollover Total contributions Total additions Deductions Benefits paid to participants Administrative expenses Total deductions Net increase Net assets available for benefits Beginning of year End of year $ 1,776,243,709 The accompanying notes are an integral part of these financial statements. 3 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. Notes to Financial Statements May 31, 2011 and 2010 1.Description of the Plan The following description of the 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. (the “Plan”) provides only general information.Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General The Plan was established to provide for the retirement income requirements of and sharing in Company profits by all employees of NIKE, Inc. (the “Company”) and a retirement savings program for the employees of the Company not covered by a collective bargaining agreement.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended.Administration of the Plan is performed by the Administrative Subcommittee of the Retirement Committee.The Plan is amended from time to time in order to comply with changes in applicable laws and to make changes in Plan administration. The Northern Trust Company (“Northern Trust” or the “Trustee”) is the Trustee and Aon Hewitt Associates (“Aon Hewitt” or the “Recordkeeper”) is the Recordkeeper of the Plan's assets.Selected assets are held in the custody of Charles Schwab & Co. Inc. (“Charles Schwab” or the “Custodian”) and are maintained by the Trustee.The Plan’s investment decisions are overseen by the Investment Subcommittee of the Retirement Committee.Members of the Retirement Committee are appointed by the Board of Directors of the Company. Eligibility All employees, except those employees who are (1) covered by a collective bargaining agreement, (2)living outside the United States and not covered by the Company expatriate program, (3)working at the Company’s Memphis Apparel Distribution Center, whose employment is established pursuant to the Company’s Seasonal On Call Casual Employee Reserve (“SOCCER”) program, or (4) residing in Puerto Rico and working at the Puerto Rico facility, become eligible to receive profit sharing contributions on the first day of the Plan fiscal year coinciding with or immediately preceding completion of one year of employment with at least 1,000 hours of service.Employees are eligible to participate in the 401(k) portion of the Plan on the first day of the month following 30 days of employment. Contributions Participants may contribute up to 50% of their pre-tax annual compensation to the Plan, subject to annual individual deferral limitations under the Internal Revenue Code (“IRC”).Participants who have attained age 50 before the end of the Plan year are eligible to make catch-up contributions, as defined.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans.Additionally, the Company will match participant contributions at a rate of 100% of the first 5% of the participant’s total base pay that is contributed to the account. Prior to May 13, 2011, the Company match contributions related to the Plan's 401(k) feature were invested in NIKE, Inc. Class B common stock and as of June1, 2001, these match contributions became subject to participant self-direction after the initial investment in Company stock was made to the Plan.Participants could redeem their shares in Company stock and reinvest the cash into other managed funds.As of May 13, 2011, the Company matchfollows participants’ fund selections and NIKE, Inc. Class B common stock is one of the investment choices.No more than 10% of a participant’s deferral and corresponding match can go into the NIKE stock fund and a participant can only transfer a portion of his or her existing account balance to purchase NIKE 4 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. Notes to Financial Statements May 31, 2011 and 2010 stock if the percentage of their account balance invested in NIKE stock is less than or equal to 20 percent.Transfers out of the NIKE stock fund are permitted at any time. Under the Plan’s profit sharing features, the Company may make discretionary annual contributions as designated by the Company’s Board of Directors.However, this amount cannot be greater than the amount allowable as a tax deduction under the IRC.The annual contributions will be funded no later than the date the Company’s federal income tax return is filed. Profit sharing contributions are invested in various fixed income and equity funds similar to those offered under the Plan’s 401(k) features.Investments held by the Plan on behalf of participants related to profit sharing contributions are nonparticipant-directed.In a nonparticipant–directed program, the Investment Committee, under the guidance of investment managers, directs the specific investments held by the Plan.See Note 7 for applicable disclosures.Investments held by the Plan on behalf of participants related to 401(k) contributions are participant-directed.In a participant-directed program, the individual participant selects the investments for his or her individual account. Participant Accounts Separate individual 401(k) and profit sharing accounts are maintained for each participant.Each participant’s 401(k) account is credited with the participant’s contributions and rollovers, the Company’s matching contributions, Plan expenses and an allocation of the Plan’s investment income or losses based upon the participant’s election of investment options.Participants direct the investment of their contributions into various investment options offered by the Plan. An eligible profit sharing participant is entitled to an annual allocation of the employer profit sharing contribution and former participant profit sharing forfeitures after restoration of previously forfeited accounts.Employer profit sharing contributions and former participant forfeitures are allocated first in the proportion of the participant’s annual compensation to compensation of all participants, up to a maximum of 4% of the compensation of each participant.Contributions and forfeitures exceeding 4% of all participants’ annual compensation, if any, are allocated in the ratio of each participant’s excess compensation to total excess compensation of all participants, not to exceed 4% of such excess compensation.Excess compensation is defined as compensation in excess of the social security wage base.The balance of contributions and forfeitures, if any, is allocated to participants in the ratio of each participant’s annual compensation to the total of all participants’ annual compensation, subject to the IRC Section415 defined maximum limitations.Participants do not direct the investment of profit sharing contributions. Profit sharing investment income or loss and Plan expenses are allocated daily based on a ratio of each participant’s profit sharing account balance to the total profit sharing account balances. The total benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested 401(k) and profit sharing accounts. Vesting Participants in the 401(k) portion of the Plan are immediately vested in their elective, rollover, and Company matching contributions, plus actual earnings thereon.The Company contributions into the profit sharing portion of the Plan vest at 25% per year after completing two years of service, and vesting increases 25% for each additional year of service until fully vested after five years.Participants in the profit sharing portion of the Plan become fully vested in the Company’s contributions in the event of total and permanent disability, death, attainment of 65 years of age, or termination of the Plan. 5 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. Notes to Financial Statements May 31, 2011 and 2010 Forfeitures Upon a participant’s termination, the unvested portion of the participant’s profit sharing account is forfeited.Profit sharing forfeitures may be used to reduce future employer contributions or be allocated back to active participants.During the year ended May31, 2011, profit sharing forfeitures of $957,562 were used to reduce employer contributions.At May31, 2011 and 2010, accumulated profit sharing forfeitures totaled $913,363 and $775,672, respectively. Notes Receivable from Participants Participants may borrow a portion of their elective and rollover contributions by applying to the Administrative Subcommittee.Participants may borrow from their accounts amounts equal to the lesser of 50% of their vested account balance or $50,000 reduced by the balance of any outstanding loans.The term of the loan repayments range up to five years for general purpose loans and up to ten years for the purchase of a primary residence.The loans are secured by the balance in the participant’s account and bear interest at the prime rate plus one percentage point.Principal and interest are paid ratably through monthly deductions. Benefit Payments On termination of service due to death, disability, hardship, resignation, discharge and retirement, a participant is eligible to receive payments in the amount equal to the value of the participant’s vested interest in his or her account. Vested benefits are distributed to participants in a lump-sum payment upon termination or are transferred to another qualified trust.Participants with vested benefits greater than $1,000 can elect to receive a distribution or leave their balance in the Plan.Terminated participants with balances greater than $1,000 may leave their vested benefits in the Plan until reaching the age of 65.Participants may apply to the Administrative Subcommittee to withdraw their voluntary 401(k) contributions in the event the participant is over age 59-1/2, or the participant has a financial hardship as stipulated in the Plan provisions.No withdrawals may be made from the unvested portion of the Company’s matching contributions, profit sharing contributions, or earnings thereon. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, the accounts of all participants would become fully vested.The net assets of the Plan would be distributed among the participants and beneficiaries of the Plan in proportion to their interests after proper allocation of any Plan expenses incurred upon termination. 2.Significant Accounting Policies Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting. Investment contracts held by a defined contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan.The Plan invests in investment contracts through a collective trust fund.The Statements of Net Assets Available for Benefits present the fair value of the investment in the collective trust funds as well as the adjustment of the investment in the collective trust funds from fair value to contract value relating to the investment 6 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. Notes to Financial Statements May 31, 2011 and 2010 contracts.The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Recent Accounting Pronouncements and Developments In January 2010, the Financial Accounting Standards Board (“FASB”) issued updated guidance to improve disclosures regarding fair value measurements.This update requires entities to (i) disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers and (ii) present separately (i.e., on a gross basis rather than as one net number), information about purchases, sales, issuances and settlements in the roll forward of changes in Level 3 fair value measurements. The update requires fair value disclosures by major class rather than by category of assets and liabilities in the Statements of Net Assets Available for Benefits.Disclosures regarding the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements for assets and liabilities in both Level 2 and Level 3 are also required.For all portions of the update except the gross presentation of activity in the Level 3 roll forward, this standard is effective for interim and annual reporting periods beginning after December 15, 2009.For the gross presentation of activity in the Level 3 roll forward, this guidance is effective for fiscal years beginning after December 15, 2010.See Note 4 for applicable disclosures. In September 2010, the FASB issued Accounting Standards Update (“ASU”) No. 2010-25, which stipulates that participant loans should be classified as notes receivable and measured at their unpaid principal balance plus any accrued but unpaid interest for years ending after December 15, 2010 and requires retrospective application to all periods presented.This amendment was adopted by the Plan for the year ended May 31, 2011 and retrospectively applied to May 31, 2010.Accordingly, participant loans previously included in investments of the Plan at May 31, 2010 have been reclassified in the Statements of Net Assets Available for Benefits to conform to the current year presentation.The adoption of this amendment did not change the value of participant loans from the amount previously reported as of May 31, 2010. Investment Valuation and Income Recognition Managed funds consist of investments in preferred, common and foreign stock, corporate, preferred, and foreign bonds, collective trust funds, registered investment companies, U.S. government securities and interest bearing cash.Investments in preferred, common and foreign stocks listed on a national securities exchange and over-the-counter securities are valued at the last reported sale price on the valuation date or, if no sales are reported for that day, the last published sale price.Bonds are valued based on market values quoted by dealers who are market makers in these securities, by independent pricing services, or by a methodology approved by Northern Trust.The fair value of the fixed income securities is determined based on valuations provided by an independent pricing service, which uses multiple valuation techniques that incorporates available market information and proprietary valuation models, which consider market characteristics, such as benchmark yield curve, credit spreads, estimated default rates and other security features.Investments in registered investment companies are stated at net asset value, based upon the fair market value of the underlying securities, as determined or provided by Northern Trust. Collective trust funds represent investments held in pooled funds.The investments are contributed from employee benefit plans maintained by more than one employer or a controlled group of corporations that is maintained by a bank, trust company, or similar institution that is regulated, supervised, and subject to periodic examination by a state or federal agency.The Plan’s interests in the collective trust funds are valued based on information provided by Northern Trust using the net asset value from the audited financial statements of the collective trust funds at year end.The 7 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. Notes to Financial Statements May 31, 2011 and 2010 Plan invests in two collective trust funds (the “Schwab Stable Asset Fund” and the “U.S. Bank Morley Institutional Investors Stable Asset Fund”), which hold fully benefit-responsive investment contracts.These collective trust funds can be redeemed daily by participants subject to limitations on noncompeting options.The collective trust funds' trustee reserves the right to delay plan sponsor-initiated redemptions for up to 365 days.There are no other restrictions on collective trust transactions. Investments are purchased and sold at the fair value of the underlying investments and receive the interest and dividend earnings of the underlying investments.Purchases and sales of securities are recorded on a trade date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.The Plan presents, in the Statement of Changes in Net Assets Available for Benefits, the net appreciation or depreciation in the fair value of its investments, which consist of the realized gains or losses and the unrealized appreciation or depreciation on those investments. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Delinquent notes receivable are reclassified as distributions based upon the terms of the Plan document. Benefits Payable Benefits are recorded when paid.Accordingly, benefits payable to persons that have elected to withdraw from the Plan but not yet paid have not been accrued.At May31, 2011 and 2010, there were $475,195 and $571,603, respectively, payable to participants. Expenses Expenses of administering the Plan and those which are directly related to investment transactions are paid out of the assets of the Plan. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of additions to and deductions from net assets available for benefits during the reporting period.Actual results could differ from those estimates. 8 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. Notes to Financial Statements May 31, 2011 and 2010 Risks and Uncertainties The Plan invests in various investment securities that are exposed to various risks, such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities, and thus the net asset value of the funds, will occur in the near term and that such changes could materially affect participant’s account balances and the amount reported in the Statements of Net Assets Available for Benefits and the Statement of Changes in Net Assets Available for Benefits.Market values of investments may decline for a number of reasons, including changes in prevailing market and interest rates, increases in defaults and credit rating downgrades.The fair values assigned to the investments by the Plan are based upon available information believed to be reliable, which may be affected by conditions in the financial markets.The Plan may not be able to sell its investments when it desires to do so or to realize what it perceives to be its fair value in the event of a sale. Subsequent Events The Plan has evaluated subsequent events and determined that no significant subsequent events have occurred requiring adjustments to the financial statements or disclosures. 3.Investments The following presents investments that represent 5% or more of the Plan’s net assets at May31, 2011: Participant Directed NIKE, Inc. Class B Common Stock $ Collective trust funds Northern Trust Global Investments Collective Daily S&P 500 Equity Index Fund Northern Trust Bank NA Collective Daily All Country World Exchange Fund Northern Trust Global Investments Collective Daily Russell 2000 Index Fund Northern Trust Global Investments Collective Daily Aggregate Bond Index Fund Schwab Stable Value Fund Nonparticipant Directed Collective trust funds Northern Trust Global Investments Collective Daily S&P 500 Equity Index Fund 9 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. Notes to Financial Statements May 31, 2011 and 2010 The following presents investments that represent 5% or more of the Plan’s net assets at May31, 2010: Participant Directed Collective trust funds Northern Trust Global Investments Collective Daily S&P 500 Equity Index Fund Northern Trust Bank NA Collective Daily All Country World Exchange Fund Northern Trust Global Investments Collective Daily Russell 2000 Index Fund Northern Trust Global Investments Collective Daily Aggregate Bond Index Fund US Bank Morley Institutional Investors Stable Asset Fund Nonparticipant Directed NIKE, Inc. Class B Common Stock Collective trust funds Northern Trust Global Investments Collective Daily S&P 500 Equity Index Fund During the year ended May31, 2011, all of the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated in value as follows: Collective trust funds $ NIKE, Inc. Class B common stock Registered investment companies Corporate bonds Preferred and common stocks $ 4.Fair Value Measurement In determining fair value, the Plan uses a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level1 measurement) and the lowest priority to unobservable inputs (Level3 measurements).The three levels of the fair value hierarchy are described below: Level1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level2 Inputs to the valuation methodology include: ●Quoted prices for similar assets or liabilities in active markets; ●Quoted prices for identical or similar assets or liabilities in inactive markets; ●Inputs, other than quoted prices, that are observable for the asset or liability; ●Inputs that are derived principally from, or corroborated by, observable market data by correlation or other means. 10 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. Notes to Financial Statements May 31, 2011 and 2010 If the asset or liability has a specified (contractual) term, the Level2 input must be observable for substantially the full term of the asset or liability. Level3 Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. The valuation methods described in Note2 may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date.There have been no changes in the methodologies used at May31, 2011 and 2010. 11 401(k) Savings and Profit Sharing Plan for Employees of NIKE, Inc. Notes to Financial Statements May 31, 2011 and 2010 The following tables set forth by level, within the fair value hierarchy, the Plan's assets at fair value as of May 31, 2011 and 2010: Assets at Fair Value at May 31, 2011 Level 1 Level 2 Level 3 Total Collective trust funds Equity index funds $
